2020 IL 124649



                                         IN THE
                                SUPREME COURT
                                            OF
                          THE STATE OF ILLINOIS




                                    (Docket No. 124649)

        LORETTA HESS et al., Appellees, v. THE ESTATE OF TJAY KLAMM,
            Deceased, et al. (State Auto Insurance Companies, Appellant).

                              Opinion filed January 24, 2020.



        CHIEF JUSTICE BURKE delivered the judgment of the court, with opinion.

         Justices Thomas, Kilbride, Garman, Karmeier, Theis, and Neville concurred in
     the judgment and opinion.



                                         OPINION

¶1       At issue in this appeal is whether a multivehicle automobile insurance policy is
     ambiguous such that the liability limit for all covered vehicles may be aggregated
     or “stacked.” The circuit court of Franklin County held that the policy was
     ambiguous and must be construed in favor of the injured plaintiffs to permit
     stacking. The appellate court affirmed, with a modification. 2019 IL App (5th)
     180220. We now reverse the lower courts’ judgments.


¶2                                    BACKGROUND

¶3       On April 17, 2015, Richard Kiselewski was driving a 2001 Dodge Grand
     Caravan near Sesser, Illinois, with his two granddaughters, Meadow and Sierra
     Hess, in the backseat. A 2006 Chevrolet Cobalt driven by TJay Klamm crossed the
     center line and struck Kiselewski’s vehicle near the intersection of Route 148 and
     North County Line Road. Kiselewski and Sierra were killed in the accident.
     Meadow survived but was severely injured. Klamm also died as a result of the
     accident.

¶4       At the time of the accident, Klamm was insured under an automobile liability
     policy issued to his mother, Dawn Keller, by State Auto Insurance Companies,
     doing business as Meridian Security Insurance Company (Meridian). The policy
     provides coverage for four vehicles. The liability coverage section of the policy
     requires the insurer to “pay damages for ‘bodily injury’ or ‘property damage’ for
     which any ‘insured’ becomes legally responsible because of an auto accident.” An
     “insured” is defined, in part, as “[y]ou or any ‘family member’ for the ownership,
     maintenance, or use of any auto or ‘trailer,’ ” or, alternatively, “[a]ny person using
     ‘your covered auto.’ ”

¶5      The policy contains what courts commonly refer to as an “antistacking clause.”
     This clause states:

            “LIMIT OF LIABILITY

                A. The limit of liability shown in the Declarations for each person for
            Bodily Injury Liability is our maximum limit of liability for all damages,
            including damages for care, loss of services or death, arising out of ‘bodily
            injury’ sustained by any one person in any one auto accident. Subject to this
            limit for each person, the limit of liability shown in the Declarations for
            each accident for Bodily Injury Liability is our maximum limit of liability
            for all damages for ‘bodily injury’ resulting from any one auto accident.




                                             -2-
                The limit of liability shown in the Declarations for each accident for
            Property Damage Liability is our maximum limit of liability for all
            ‘property damage’ resulting from any one auto accident.

                This is the most we will pay regardless of the number of:

                    1. ‘Insureds’;

                    2. Claims made;

                    3. Vehicles or premiums shown in the Declarations; or

                    4. Vehicles involved in the auto accident.”

¶6        The declarations in the policy comprise three physical pages. Only the first two
     pages are relevant to this appeal. The first declarations page lists three covered
     vehicles: a 2002 Ford F-150 (“AUTO 1”), a 2006 Chevrolet Cobalt (“AUTO 2”),
     and a 2000 Ford Mustang (“AUTO 3”). Beneath the list of vehicles is the following
     statement: “COVERAGE IS PROVIDED WHERE A PREMIUM IS SHOWN
     FOR THE COVERAGE.” Beneath this statement is a description of the coverage
     arranged into columns. The first column lists the types of coverage provided in the
     policy, e.g., bodily injury liability, property damage liability, medical payments,
     auto damage, collision, transportation expenses, and towing and labor. The second
     column lists the limits of liability for each type of coverage. The third, fourth, and
     fifth columns list separate premiums for Autos 1, 2, and 3 for each type of coverage.
     The limits of liability for bodily injury liability coverage are listed as $100,000 per
     person and $300,000 per accident, next to and to the left of the premiums for Autos
     1, 2, and 3. Thus, the first page of the declarations lists the bodily injury liability
     limit only once.

¶7      The second declarations page lists a fourth covered vehicle, a 2014 Kia
     Sportage (“AUTO 4”). Beneath this is the statement: “COVERAGE IS
     PROVIDED WHERE A PREMIUM IS SHOWN FOR THE COVERAGE.”
     Beneath this statement are the same column categories as those on the first page.
     The columns list the types of coverage, the limits of liability, and the premiums for
     each type of coverage for Auto 4. The limits for bodily injury coverage are listed
     again as $100,000 per person and $300,000 per accident. Beneath these columns is
     a separate section listing a single premium in the amount of $88 for




                                              -3-
       uninsured/underinsured motorists (UM/UIM) bodily injury coverage. This section
       provides that $100,000 per person and $300,000 per accident is the “TOTAL
       LIMIT [of UM/UIM coverage] FOR ALL VEHICLES COVERED UNDER THIS
       POLICY.”

¶8         The administrators of Kiselewski’s and Sierra Hess’s estates and the guardian
       of Meadow Hess’s estate filed a lawsuit against Klamm’s estate and Meridian.
       Plaintiffs sought, inter alia, a declaratory judgment that the policy is ambiguous as
       to the amount of bodily injury liability coverage. They alleged that this ambiguity
       should be construed in their favor by aggregating or “stacking” the coverage.
       Meridian (hereinafter defendant) filed an answer and counterclaim for declaratory
       judgment. Citing the antistacking clause in the policy, Meridian contended that the
       policy unambiguously sets forth a maximum limit of liability in the amount of
       $100,000 per person and $300,000 per accident.

¶9         Defendant filed a motion for judgment on the pleadings pursuant to section 2-
       615(e) of the Code of Civil Procedure. 735 ILCS 5/2-615(e) (West 2014). Plaintiffs
       filed a response and a cross-motion for summary judgment. A hearing was held on
       the motions. On the same date, defendant tendered to plaintiffs three separate
       checks in the amount of $100,000, as those amounts of liability coverage were not
       in dispute.

¶ 10       The circuit court issued a written order in favor of plaintiffs, finding that the
       policy, taken as a whole, was ambiguous. Construing the ambiguity in favor of
       plaintiffs, the court declared that defendant had a duty under the policy to aggregate
       the bodily injury coverage limits for all four covered vehicles. The order stated that
       the liability coverage shall be stacked four times, resulting in coverage in the
       amount of $400,000 per person and $1.2 million per accident. Upon defendant’s
       motion, the court entered an express written finding under Illinois Supreme Court
       Rule 304(a) (eff. Mar. 8, 2016) that there was no just reason to delay an appeal.
       Defendant then filed its appeal.

¶ 11      The appellate court affirmed, but it modified the circuit court’s judgment to
       order defendant to stack the coverage only two times. 2019 IL App (5th) 180220.
       The court reasoned that, “because the relevant bodily injury liability limits of
       $100,000 per person and $300,000 per accident are listed twice on the declarations
       pages, and the antistacking clause refers the reader to the declarations for the



                                               -4-
       applicable liability limits, such limits are to be stacked twice, for total limits of
       $200,000 per person and $600,000 per accident.” Id. ¶ 20.

¶ 12       This court allowed defendant’s petition for leave to appeal. Ill. S. Ct. R. 315(a)
       (eff. July 1, 2018). Plaintiffs request cross-relief, asking this court to modify the
       appellate court’s judgment and hold that coverage must be stacked four times.


¶ 13                                       ANALYSIS

¶ 14       The circuit court entered judgment in favor of plaintiffs on the parties’ cross-
       motions seeking a judgment on the pleadings and summary judgment. Either a
       judgment on the pleadings or summary judgment is proper when there are no
       genuine issues of material fact and the moving party is entitled to judgment as a
       matter of law. Hooker v. Illinois State Board of Elections, 2016 IL 121077, ¶ 21;
       Seymour v. Collins, 2015 IL 118432, ¶ 42. The applicable standard of review for
       both types of motions is de novo. Hooker, 2016 IL 121077, ¶ 21. In addition, the
       facts in this case are undisputed. The sole basis for the underlying judgment is the
       construction of an insurance policy. This is a legal question that is also subject to
       de novo review. Travelers Insurance Co. v. Eljer Manufacturing, Inc., 197 Ill. 2d
       278, 292 (2001).

¶ 15       Under Illinois law, “the general rules governing the interpretation of other types
       of contracts also govern the interpretation of insurance policies.” Hobbs v. Hartford
       Insurance Co. of the Midwest, 214 Ill. 2d 11, 17 (2005). The “primary objective”
       in interpreting an insurance policy “is to ascertain and give effect to the intention
       of the parties, as expressed in the policy language.” Id. Unambiguous policy
       language is applied as written unless it conflicts with public policy. Id.

¶ 16       In general, antistacking provisions in insurance policies are not contrary to
       public policy. Grzeszczak v. Illinois Farmers Insurance Co., 168 Ill. 2d 216, 229-
       30 (1995). Thus, an unambiguous antistacking clause will be given effect by a
       reviewing court. Hobbs, 214 Ill. 2d at 18. If the clause is ambiguous, however, it
       will be construed liberally in favor of coverage and strictly against the insurer who
       drafted the policy. Id. at 17. Policy language is ambiguous if it is susceptible to
       more than one reasonable interpretation. Id. Only reasonable constructions of the
       language will be considered, not “creative possibilities” suggested by the parties.




                                               -5-
       See Bruder v. Country Mutual Insurance Co., 156 Ill. 2d 179, 193 (1993)
       (“Reasonableness is the key.”). Moreover, we “ ‘will not strain to find ambiguity
       in an insurance policy where none exists.’ ” Travelers Insurance Co., 197 Ill. 2d at
       293 (quoting McKinney v. Allstate Insurance Co., 188 Ill. 2d 493, 497 (1999)).

¶ 17       On appeal to this court, defendant argues that the policy unambiguously
       prohibits stacking of liability limits for the four covered vehicles. Alternatively,
       defendant argues that this court should impose a per se rule barring stacking of
       automobile liability coverage as a matter of law. We first consider whether the
       policy is ambiguous.

¶ 18       This court’s decisions in Bruder and Hobbs guide our analysis in this case.
       Among the issues decided in Bruder was whether uninsured motorists coverage
       under a business vehicle policy should be stacked. Bruder, 156 Ill. 2d at 181. The
       policy at issue covered two pickup trucks used in the insured’s business. Id. at 182.
       The uninsured motorists coverage in the policy was limited to $100,000 per person
       and $300,000 per accident. Id. The policy also contained an antistacking clause,
       which provided, in part, as follows:

              “ ‘The most we will pay for all damages resulting from bodily injury to any
          one person caused by any one accident is the limit of Bodily injury shown in
          the declarations for “Each Person.” ’ ” Id. at 189.

       The declarations page listed both pickup trucks and their separate premium amounts
       in columns. However, the limit of liability of $100,000 for bodily injury coverage
       for “ ‘each person’ ” was noted only once on the page, separate and apart from the
       column arrangement. Id. at 192-93.

¶ 19       Plaintiffs argued that the limit of liability in the business policy could
       reasonably be read as applying twice, once for each vehicle, resulting in $200,000
       of coverage per person. Id. at 193. This court disagreed. We held that the
       declarations page was subject to only one reasonable interpretation and, therefore,
       the antistacking clause unambiguously precluded stacking the coverages for the two
       vehicles. Id. at 194. We explained our holding as follows:

             “Although two entries are found in the column ‘PART IV BODILY
          INJURY’ for the premiums paid for each pickup truck, there is only one




                                               -6-
          corresponding amount of liability for bodily injury for each person appearing
          on the page. That is the $100,000 amount appearing outside and above that
          column. The only reasonable interpretation is that the policy provides only
          $100,000 of liability for bodily injury occasioned to each person insured no
          matter how many vehicles are listed in the column arrangement and no matter
          how many premiums are paid. The representation of the limit of liability for
          bodily injury for each person on the declarations page is consistent with the
          language of the antistacking provision. It is also consistent with the language in
          the policy that the antistacking provision would apply ‘regardless of the number
          of covered autos.’ ” Id. at 193-94.

¶ 20       Thus, according to Bruder, if the liability limit is listed only once, it is
       reasonable to conclude that the policy provides only that amount of coverage per
       person, regardless of how many vehicles are listed and how many separate
       premiums are paid. Id. at 194. In dicta, however, this court hypothesized that “[i]t
       would not be difficult to find an ambiguity” if the policy listed individual liability
       limits for each covered vehicle. Id. at 192. We reasoned that, if there were a separate
       limit listed for each vehicle on the declarations page, there would be little to suggest
       that the parties intended to limit coverage to the amount provided for only one of
       the vehicles. Id. Rather, “[i]t would be more reasonable to assume that the parties
       intended that, in return for the two premiums, two $100,000 coverage amounts were
       afforded.” Id.

¶ 21       In Hobbs, this court addressed the issue of stacking in the context of
       underinsured motorists coverage in a multivehicle policy. Hobbs, 214 Ill. 2d at 14.
       The policy in that case contained an antistacking clause with similar language to
       the one in Bruder. Id. at 18. The declarations page listed the types of coverage,
       limits of liability, and the corresponding separate premiums for the two covered
       vehicles. As in Bruder, the declarations page presented this information in a column
       arrangement. Id. The Hobbs court noted other similarities with Bruder. In both
       cases, (1) the antistacking clause tied the limit of liability to the limit shown in the
       declarations page, (2) the declarations page listed the premiums for the two vehicles
       separately, (3) the declarations page listed the limit of liability only once, and
       (4) the policy indicated that the antistacking clause applied regardless of the
       number of covered vehicles. Id. at 21. Based on these factors, we found that the
       policy was unambiguous and stacking was not allowed. Id.




                                                -7-
¶ 22       This court reiterated that it would not be difficult to find an ambiguity arising
       from a declarations page that lists the liability limits separately for each covered
       vehicle. Id. (citing Bruder, 156 Ill. 2d at 192). Notably, however, we held this
       should not be construed as “establishing a per se rule that an insurance policy will
       be deemed ambiguous as to the limits of liability anytime the limits are noted more
       than once on the declarations.” Id. at 26 n.1. Rather, the question should be decided
       on a case-by-case basis. Id. Moreover, the declarations page should not be read in
       isolation but must be construed together with the other provisions in the policy. Id.
       at 23.

¶ 23      In this case, the antistacking clause in the policy provides, in relevant part:

              “LIMIT OF LIABILITY

                  A. The limit of liability shown in the Declarations for each person for
              Bodily Injury Liability is our maximum limit of liability for all damages,
              including damages for care, loss of services or death, arising out of ‘bodily
              injury’ sustained by any one person in any one auto accident. Subject to this
              limit for each person, the limit of liability shown in the Declarations for
              each accident for Bodily Injury Liability is our maximum limit of liability
              for all damages for ‘bodily injury’ resulting from any one auto accident.

                                             ***
                  This is the most we will pay regardless of the number of:

                      1. ‘Insureds’;

                      2. Claims made;

                      3. Vehicles or premiums shown in the Declarations; or

                      4. Vehicles involved in the auto accident.”

¶ 24       This language is virtually identical to the antistacking clause in Hobbs. Id. at
       18. As we have stated, the antistacking clause must be read in conjunction with the
       policy as a whole. The first sentence in the antistacking clause refers the reader to
       the declarations to find the limits of liability. The main difference between the
       declarations in this case and those in Bruder and Hobbs is that the limits of liability
       for bodily injury coverage are listed twice—once on each of the first two pages of



                                                -8-
       the declarations. The first page lists the liability limits for Autos 1, 2, and 3. The
       second page lists the liability limits for Auto 4. Although the liability limits are
       technically listed twice, we find this does not create an ambiguity with respect to
       stacking.

¶ 25        The policy in this case does not list liability limits separately for each covered
       vehicle. It lists the limits once on the first page of the declarations, to the left of
       Autos 1, 2, and 3, and once on the second page, to the left of Auto 4. We do not
       believe it is reasonable to read the policy as allowing stacking of the liability
       coverage either four times, as the circuit court found, or two times, as the appellate
       court found. The only reasonable explanation for restating the liability limits on the
       second page is that the information for all four vehicles could not fit on one physical
       page. There simply was not enough space on the first page for an additional column
       listing the coverages and premiums for Auto 4. When read together with the
       declarations, we find that the antistacking clause unambiguously prohibits stacking
       of bodily injury liability coverage. We thus find that the policy provides bodily
       injury liability coverage in the amount of $100,000 per person and $300,000 per
       accident, regardless of the number of claims, insureds, covered vehicles, premiums,
       or vehicles involved in the accident.

¶ 26        The appellate court below incorrectly compared this case to Cherry v. Elephant
       Insurance Co., 2018 IL App (5th) 170072, and Johnson v. Davis, 377 Ill. App. 3d
       602 (2007). Both cases allowed stacking of underinsured motorists coverage in a
       multivehicle policy. Cherry, 2018 IL App (5th) 170072, ¶¶ 20, 31; Johnson, 377
       Ill. App. 3d at 609. In contrast to the policy in this case, however, the policies in
       Cherry and Johnson listed the liability limits separately for each covered vehicle.
       See Cherry, 2018 IL App (5th) 170072, ¶ 20; Johnson, 377 Ill. App. 3d at 609.
       Based on this fact, the courts concluded that a reasonable person could believe that
       the policy provided coverage in an amount totaling the limits listed for all covered
       vehicles. See Cherry, 2018 IL App (5th) 170072, ¶ 31 (“we find that the plaintiffs
       could reasonably conclude that Richard Cherry had purchased $50,000 of
       underinsured benefits four times, resulting in $200,000 of underinsured motorist
       coverage for each plaintiff”); Johnson, 377 Ill. App. 3d at 610 (“the circuit court’s
       decision granting Johnson $200,000 in underinsured-motorists coverage, a figure
       arrived at by aggregating the $50,000 limit for underinsured-motorists coverage on
       each of the four vehicles carrying that coverage in Johnson’s insurance policy, was




                                                -9-
       correct”). As we have explained, in this case it is not reasonable to conclude from
       the policy provisions that the policy provided more than $100,000 in bodily injury
       coverage per person for any one auto accident.

¶ 27        Nevertheless, in their appellee brief, plaintiffs identify what they allege are
       three sources of ambiguity within the policy. First, plaintiffs argue that the mere
       fact that the liability limits are listed twice creates an ambiguity. In support,
       plaintiffs emphasize the following language in the Hobbs decision: “We noted,
       however, [in Bruder] that had the limit of liability for bodily injury been listed twice
       on the declarations page, ‘[i]t would not be difficult to find an ambiguity.’ ”
       (Emphasis added.) Hobbs, 214 Ill. 2d at 21 (quoting Bruder, 156 Ill. 2d at 192).
       This argument misreads Bruder and Hobbs. The word “twice” in the quotation
       simply refers to the two covered vehicles in the Bruder policy. When the quotation
       is read in context, it is clear that the deciding factor in both decisions was whether
       the liability limits were listed separately for each of the covered vehicles, not
       whether they were listed “twice.”

¶ 28       Plaintiffs next contend that the separate premiums listed for each of the four
       vehicles, along with the statement, “COVERAGE IS PROVIDED WHERE A
       PREMIUM IS SHOWN FOR THE COVERAGE,” on the declarations pages,
       create an ambiguity regarding the amount of coverage. This court rejected a similar
       argument in Hobbs. The plaintiff in that case argued that an ambiguity arose from
       the following statement on the declarations page: “ ‘COVERAGE IS PROVIDED
       ONLY WHERE A PREMIUM IS SHOWN FOR THE AUTO AND
       COVERAGE.’ ” Id. at 22. The plaintiff alleged that this statement, together with
       the notation “ ‘INCL,’ ” in the space for the underinsured motorist premium, could
       reasonably be read to allow stacking of the liability limits for the two vehicles. Id.
       This court disagreed. We held that the statement that coverage is provided where a
       premium is shown did not, under any reasonable reading, contradict the
       antistacking clause. Id. at 23. Rather, the statement simply informed the
       policyholder which coverages were applicable to which auto. Even if the
       declarations page left open the question of stacking, we held that the antistacking
       clause eliminated any uncertainty by unambiguously prohibiting stacking. Id. at 23-
       24. For the same reasons set forth in Hobbs, we reject plaintiffs’ argument in the
       instant case.




                                                - 10 -
¶ 29        Finally, plaintiffs argue that the bodily injury coverage set forth in the
       declarations is ambiguous when compared with the “clear and concise” statement
       of liability limits for the UM/UIM bodily injury coverage. The second page of the
       declarations provides that $100,000 per person and $300,000 per accident for
       UM/UIM coverage is the “TOTAL LIMIT FOR ALL VEHICLES COVERED
       UNDER THIS POLICY.” Plaintiffs argue that the policy’s failure to include this
       statement in the liability portion of the policy indicates an intent to aggregate
       liability limits or, at least, creates an ambiguity as to the policy drafter’s intent. We
       disagree. It is clear from the policy that the named insured was charged a single
       premium for UM/UIM coverage and that this coverage applied to all four vehicles.
       It is equally clear that the insured was charged separate premiums for the other
       types of coverage in the policy. The fact that there are not also separate limits of
       liability attached to each vehicle shows that the intent was not to aggregate the
       coverage for all four vehicles.

¶ 30       Accordingly, we hold that, when the declarations are read together with the
       antistacking clause, there is no ambiguity as to the amount of bodily injury liability
       coverage in the policy. The coverage is limited to $100,000 per person and
       $300,000 per accident. Because we agree with defendant that the policy is not
       ambiguous, we decline to consider the per se rule suggested by defendant.


¶ 31                                      CONCLUSION

¶ 32       For the foregoing reasons, we reverse the judgments of the lower courts and
       direct the circuit court to enter judgment for defendant. We remand the cause to the
       circuit court for further proceedings.


¶ 33       Judgments reversed.

¶ 34       Cause remanded with directions.




                                                - 11 -